Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Soonwuk Cheong (Reg. 62,793) on January 12, 2022.

The application has been amended as follows: 
Claim 1: (Currently Amended) A flexible printed circuit board comprising: a first base sheet comprising a first Teflon film and a first circuit pattern disposed on the first Teflon film; a second base sheet comprising a second Teflon film and a second circuit pattern disposed on the second Teflon film and laminated on the first base sheet; and a first protection sheet covering the first base sheet wherein an adhesive layer is provided on the first protection sheet, [

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: An adhesive layer on the first protection sheet, as recited in claim 1 to be shown in figure 1.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
A flexible printed circuit board with the limitation “wherein the first base sheet further comprises a first surface modified layer disposed on an outer surface of the first Teflon film and an outer surface of the first circuit pattern, wherein the adhesive layer of the first protection sheet is bonded to the first surface modified layer, and wherein a constituent material of the first surface modified layer comprises a metal oxide” in combination with other claimed limitations of the base claim 1 has not been disclosed by prior art of record taken alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

All the claims submitted in the application are examined for patentability. The restriction requirement for the species, as set forth in the Office action mailed on March The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       IBP / January 12, 2022